BOREMAN, Circuit Judge
(concurring) .
A majority of this court decided Sim-kins v. Moses H. Cone Memorial Hospital, 323 F.2d 959 (1963). I joined with Judge Haynsworth in a dissenting opinion. Subsequently, certiorari was denied by the Supreme Court of the United States.1
Although I am still conscious of a lingering doubt as to the correctness of the holding in Simkins, I recognize the binding effect of that decision on the members of this court. The application of the principles therein declared unquestionably dictate the conclusions reached by Chief Judge Sobeloff and stated in his comprehensive written opinion in the instant case. Therefore, I unhesitatingly concur in the opinion and join in the judgment of reversal and remand.

. 84 S.Ct. 793, March 3, 1964.